Citation Nr: 0201313	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for low back pain with a small disc protrusion 
at L5-S1. 

2.  Entitlement to an initial compensable disability 
evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1997 to January 
2000.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which granted service 
connection for low back pain and migraine headaches and 
assigned a 10 percent disability evaluation and a 
noncompensable disability evaluation, respectively.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's low back disability is productive of 
moderate intervertebral disc syndrome with recurring attacks.

3.  The veteran's low back disability is not characterized as 
a severe lumbosacral strain, nor is it productive of severe 
limitation of motion of the lumbar spine, residuals of a 
fractured vertebra, or ankylosis of the lumbar spine.

4.  The veteran's migraine headaches are characterized by 
prostrating attacks occurring on an average of once a month 
over the last several months, but are not so completely 
prostrating and prolonged as to be productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
low back pain with small disc protrusion at L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (2001).

2.  The criteria for a 30 percent disability evaluation for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation assigned for his low back disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences pain and 
limitation in his daily activities.  In addition, the veteran 
contends that he is entitled to a compensable disability 
evaluation for his headaches because he has frequent migraine 
headaches with occasional syncopal episodes.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records have been 
obtained and the veteran was afforded a VA examination.  The 
statement of the case, in addition to correspondence to the 
veteran regarding the Veterans Claims Assistance Act, 
provided to the veteran informed him of the pertinent laws 
and regulations and the evidence necessary to substantiate 
his claims.  The Board notes that the veteran was scheduled 
for a hearing before the Board.  However, the veteran failed 
to report as scheduled and the notification of the hearing 
was returned to the RO as undeliverable because the veteran 
moved, but left no forwarding address.  As such, the Board 
finds that the duty to assist was satisfied and the case is 
ready for appellate review.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a June 2000 rating decision granted the veteran 
service connection for low back pain with small disc 
protrusion at L5-S1, migraine headaches, and residuals of a 
left index finger tuft fracture.  A 10 percent disability 
evaluation was assigned for the low back disability and a 
noncompensable disability evaluation was assigned for the 
migraine headaches and residuals of the left index finger 
fracture.  In November 2000, the veteran submitted a Notice 
of Disagreement with regard to the evaluations assigned for 
his low back disability and migraine headaches, and the RO 
issued a statement of the case.  The veteran perfected his 
appeal in November 2000.

I.  Low Back Disability

As stated earlier, the veteran essentially requests an 
increased disability evaluation for his service-connected low 
back disability.

Service medical records dated April 1997 show that the 
veteran complained of low back pain and was given a 7-day 
profile.  In November 1997, the veteran was treated for back 
pain.  According to the treatment record, the veteran 
complained of sharp lower back pain, which radiated to his 
legs and toes, and decreased sensation.  Physical examination 
showed that the veteran's back was tight when straightened, 
there was tenderness to palpation, and positive straight leg 
raising bilaterally.  There was limited range of motion 
secondary to pain, decreased sensation on the left, and 2+ 
deep tendon reflexes.  X-rays showed a muscle spasm.   A 
Physical Profile for an aggravated slipped disc of the lower 
back was granted.  The veteran was given limitations 
including lifting no more than 20 pounds, no sit-ups, push-
ups or pull-ups, no overhead work, no abdominal or back 
exercises, no crawling, stooping, running, or jumping, and no 
standing for more than 15 minutes.  

In January 1998, the veteran was again treated for constant 
low back pain, which increased with physical activity.  The 
veteran complained of bilateral lower extremity numbness with 
standing or walking for prolonged periods.  The record 
indicates that the veteran participated in physical therapy 
exercises and took nonsteroid anti-inflammatory drugs and 
muscle relaxers, without improvement.  Examination showed 
mild spasm and atrophy, tenderness over the lumbar spine 
paravertebral muscles, and negative straight leg raising 
bilaterally.  The veteran was able to heel and toe walk, but 
his mobility was limited by pain.  Muscle strength was 3 out 
of 5 and deep tendon reflexes were 2+ bilaterally.  The 
veteran was assessed as having chronic low back pain, rule 
out herniated nucleus pulposus and numbness of the bilateral 
feet, rule out neuropathy.  A second Physical Profile was 
issued, which prohibited running, jumping, marching, or 
lifting greater than 20 pounds due to a possible herniated 
disc.

Later in January 1998, the veteran was treated in the 
emergency room after passing out for 30 minutes.  The veteran 
complained of headache, back pain, and numbness of the feet, 
and denied syncope.  Examination of the back was negative for 
muscle spasm.  Deep tendon reflexes were 2+ out of 4.  
Neurological examination showed that cranial nerves II-XII 
were still intact.

A January 1998 consultation record indicates that the veteran 
was seen for chronic low back pain with radicular symptoms.  
The veteran complained of constant low back pain for 8 
months, with pain radiating to his thigh and calf and 
intermittent numbness into his feet.  The veteran rated his 
pain as a 6.5 out of 10.  X-rays were within normal limits.  
Examination showed that the veteran moves slowly with great 
effort, walks with a wide stance, and that the veteran is 
able to do a full squat.  Range of motion of the lumbar spine 
was decreased in forward flexion and lower extremity motion 
increased the veteran's pain from T10-L5.  Straight leg 
testing was negative, the veteran's hamstrings were not 
tight, and the veteran had full abduction and external 
rotation.  Upon palpation, it was discovered that the veteran 
had tight paraspinals bilaterally in his lower extremities 
and that there was tenderness to palpation diffusely in the 
lower extremities and thoracic area.  The veteran was 
assessed as having low back pain consistent with a typical 
musculoskeletal injury.  Treatments with ice and gentle 
stretches were recommended.

The veteran was afforded a computed tomography (CT) scan of 
the lumbar spine in February 1998, which showed loss of the 
normal lumbar lordosis.  There were normal disc spaces and 
nerve roots at L3-L4 and L5-S1.  Minimal diffuse posterior 
bulging of the L4-L5 disc was noted, which caused mild 
flattening of the anterior aspect of the thecal sac.  There 
was no evidence of spinal stenosis, spondylolysis, or 
spondylolisthesis.   

In March 1998, the veteran was treated for chronic low back 
pain with radiation to and associated numbness in the 
bilateral lower extremities.  Review of a February 1998 
report from a CT scan of the lumbar spine showed mild disc 
bulging at L4-L5.  Physical examination showed mild 
tenderness at L5 paravertebral muscles and decreased 
sensation to palpation and light touch in stocking 
distribution of the feet.  There were no neurological 
deficits.  The electrodiagnostic study was normal, without 
evidence of neuropathy or radiculopathy.  The diagnosis was 
chronic mechanical low back pain with numbness/paresthesia of 
the lower extremities.  A Physical Profile was issued, 
prohibiting unit physical training, ruck sacking, and low 
back exercises.  

In May 1998, the veteran was seen for follow-up regarding his 
chronic low back pain.  The veteran's history of persistent 
low back pain that radiates to his lower extremities was 
noted.  Physical examination was found to be "unchanged from 
previous exams" and no neurological deficits were noted.  
The diagnosis was chronic mechanical back pain.  Continuation 
of a home exercise program was recommended.  Another May 1998 
record indicated that the veteran's chronic low back pain was 
being treated conservatively with physical therapy and 
medication, but without improvement.  The record also 
indicated that the veteran reported that his low back pain 
limited his activities and made performing his military 
occupational specialty (mechanic) difficult.  

The veteran was treated again in August 1998, wherein he was 
diagnosed with chronic, mechanical low back pain.  Upon 
examination, the veteran had full range of motion with pain 
on flexion within six inches of the veteran's toes.  Deep 
tendon reflexes were 1+ out of 4 and there was tenderness to 
palpation bilaterally at the L1-S1.  Straight leg raising was 
positive and the veteran had rotation to 30 degrees.  

A September 1998 treatment record notes a history of chronic 
low back pain since November 1997.  Another September 1998 
record, from orthopedics, indicates that the veteran was 
treated for his low back pain.  The veteran complained of 
pain down the back of both legs.  The veteran did not report 
any bowel or bladder symptoms.  Physical examination showed 
2+ dorsalis pedis testing, 5 out of 5 motor strength, and 2+ 
deep tendon reflexes.  The veteran could toe and heel walk 
easily and straight leg raising was negative.  Range of 
motion of the hip was full and painless and the spine was not 
tender.  The impression was degenerative disc disease.  

A November 1998 orthopedic treatment note for follow-up 
stated that the veteran's low back pain was a problem, and 
noted that the veteran has occasional leg pain.  The 
treatment note indicated that a magnetic resonance imaging 
(MRI) was negative and the impression was mechanical low back 
pain.  

A December 1998 treatment note indicates that the veteran was 
treated for complaints of lower back pains.  The veteran 
reported an initial injury to his back in November 1997 and 
back spasms.  The veteran also reported that he was lifting a 
transmission when his buddy dropped the other side, and that 
he has been diagnosed with a bulging disc at L4-L5.  
Examination showed full range of motion, and no swelling or 
bruising.  A December 1998 Physical Profile prohibited forced 
running and authorized an alternate Army physical fitness 
test.  A December 1998 treatment note assessed the veteran's 
chronic low back pain as "stable."

In November 1999 the veteran was seen for complaints of low 
back pain.  The veteran stated that he has constant, sharp, 
localized pain, which worsens after walking.  The veteran did 
not complain of radiculopathy or bowel/bladder dysfunction.  
The provider noted that the veteran has a permanent profile 
for his back disorder.  Examination revealed decreased range 
of motion secondary to pain, tenderness to palpation over the 
paraspinal muscles, and 5 out of 5 muscle strength.  Deep 
tendon reflexes were equal bilaterally and sensation was 
intact.  Straight leg raising tests were negative, but the 
veteran had contralateral side pain with lateral bending.  
The diagnosis was mechanical low back pain.  Stretching 
exercises, localized icing/heating, and following the current 
profile was recommended. 

The veteran's Report of Medical History, obtained in November 
1999 due to the end of the veteran's term of service, 
indicated that the veteran's back pain has been "acting up" 
and that it makes it difficult for him to get out of bed in 
the morning.

The veteran was afforded a VA examination in April 2000.  
According to the examination report, the veteran reported 
that he injured his low back while lifting in 1997, and that 
he has had chronic back problems since then.  The veteran 
also reported that he was given a permanent profile in 
service and told not to do weightlifting, jogging, or 
strenuous activities.  He stated that he can do ordinary 
work, but that he has to guard his back and cannot run.  He 
denied experiencing shooting pain or weakness in his legs.  
The veteran related that lying on his back and resting 
relieves his back pain.  Examination revealed that the 
veteran guards his back when he moves and that his gait is 
normal and steady.  The veteran had good lower extremity 
muscle strength and symmetry.  The veteran's feet had minimal 
swelling and the dorsal pedis was easily felt bilaterally.  
The veteran's left posterior tibia could not be felt.  
Movements of the veteran's hips, knees, and ankles were 
normal.  Flexion was to 90 degrees, with pain and difficulty 
in the lumbar area.  Extension, circumduction, and bilateral 
lateral flexion  were normal.  There was tenderness in the 
L4-L5 area, but no muscle spasm.  Reflexes of the knees were 
2+ out of 4 and ankle reflexes were absent.  The veteran was 
able to heel and toe walk.  There was no evidence of 
localized nerve root compression.  MRI showed a small right 
paracentral disc herniation at L5-S1, which mildly displaced 
the right S1 nerve root.  The diagnoses were low back pain 
and small disc protrusion at L5-S1.

The veteran's low back disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A 10 percent disability evaluation is warranted 
for mild intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  For the next higher 40 
percent disability evaluation there must be severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability is more severe than currently evaluated 
and that a 20 percent disability evaluation is warranted.  In 
granting an increase in the veteran's disability evaluation, 
the Board places significant weight on the veteran's 
complaints and treatment during service, especially given the 
proximity of the VA examination to the end of the veteran's 
service.  In this regard, the Board notes that the veteran's 
service medical records showed consistent complaints of 
constant back pain, aggravated by certain activities and 
requiring a nearly permanent Physical Profile.  The Board 
also observes that the veteran's ankle reflexes were absent 
at the VA examination.  Further, the veteran had tenderness 
to palpation over the lumbar spine and numbness of the lower 
extremities.  Additionally, the veteran experienced 
limitation of motion due to pain.  At the VA examination, the 
veteran had flexion only to 90 degrees, with pain and 
difficulty.  Likewise, during service, the veteran exhibited 
pain on lateral bending.  Moreover, radiological findings 
showed bulging of the L4-L5, loss of the normal lumbar 
lordosis, flattening of the thecal sac, and most 
significantly, paracentral disc herniation at L5-S1 with mild 
displacement of the right S1 nerve root.  Thus, the Board 
finds that reasonable doubt should be resolved in the 
veteran's favor and concludes that the veteran's low back 
disorder more closely approximates the criteria for a 20 
percent disability evaluation.  However, although the Board 
finds that a 20 percent disability evaluation is warranted, 
the preponderance of the evidence is against a rating in 
excess of 20 percent.  See 38 C.F.R. § 4.3.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes 
that the veteran's low back disability is not severe and is 
relieved by resting.  In addition, the symptomatology of the 
veteran's low back disability is not pronounced with 
persistent sciatic neuropathy, demonstrable muscle spasm, or 
other neurological findings.  

In concluding that the veteran is entitled to a 20 percent 
disability evaluation, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5285, 
5289, 5292, and 5295.  With regard to the criteria for 
residuals of fractured vertebrae without cord involvement 
under Diagnostic Code 5285, there is no evidence that the 
veteran has fractured vertebrae.  Moreover, while the veteran 
reports that he experiences difficulty ambulating during 
flare-ups, the veteran does not have abnormal mobility such 
that he is required to use a brace.  These findings do not 
warrant a 60 percent disability evaluation under Diagnostic 
Code 5285 for residuals of fractured vertebrae without cord 
involvement.

Furthermore, under Diagnostic Code 5289, a 40 percent 
disability evaluation is warranted for favorable ankylosis of 
the lumbar spine.  Ankylosis is "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Disnay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  The evidence establishes that the veteran 
has been diagnosed with disc bulging, small disc herniation 
with a displaced nerve root, and chronic mechanical low back 
pain.  However, the veteran retained a significant range of 
motion and there is no evidence that the veteran has a fixed 
deformity of the lumbar spine.  As such, the Board does not 
believe that an evaluation in excess of 20 percent under 
Diagnostic Code 5289 is warranted.

Likewise, with regard to the criteria for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, there 
is some evidence of record to suggest that the veteran has 
moderate limitation of motion.  The veteran's service medical 
records indicate that the veteran had pain on lateral bending 
and the April 2000 VA examination showed that the veteran had 
flexion limited to 90 degrees by pain.  However, the veteran 
also had normal extension and circumduction.  These findings 
do not warrant a 40 percent disability evaluation under 
Diagnostic Code 5292 for severe limitation of motion of the 
spine.  

In addition, according to the criteria for severe lumbosacral 
strain, Diagnostic Code 5295, a 40 percent disability 
evaluation is warranted where there is listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  However, 
there is no objective evidence to show that the veteran has 
irregular joint space, a positive Goldthwaite's sign, marked 
limitation of motion, or abnormal mobility.  Thus, a 40 
percent disability evaluation under Diagnostic Code 5295 is 
not justified.

The Board has also considered whether the veteran is entitled 
to a higher disability evaluation on the basis of functional 
loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's disc syndrome is symptomatic and he 
reports experiencing low back pain, as well as intermittent 
numbness of his legs.  Nevertheless, the veteran retained 
significant function and there is no evidence of severe 
limitation of motion.  Likewise, the veteran has a normal 
gait and good lower extremity muscle strength.  Further, the 
Board finds that the 20 percent disability evaluation 
contemplates any functional loss due to pain. Therefore, 
there is no objective clinical indication that his symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of 20 percent.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his low back disorder, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  In fact, 
the veteran stated at his VA examination that he was able to 
do ordinary work in spite of his back disorder and was only 
prohibited from running.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the veteran is entitled 
to a disability evaluation of 20 percent for low back pain 
with small disc protrusion at L5-S1, for the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

II.  Migraine Headaches

As previously mentioned, the veteran claims that he is 
entitled to a compensable disability evaluation for his 
service-connected migraine headaches.

The veteran was first seen for headaches in January 1998.  
According to the treatment record, the veteran was brought in 
by ambulance after passing out.  The veteran denied syncope 
and complained of back pain, numbness of the feet, and a 
headache rated as a 6 out of 10.  Examination showed that the 
veteran's pupils were equal, round, and reactive to light.  
The veteran's head, eyes, ears, nose, and throat were normal 
upon examination.  Other January 1998 records indicate that 
the veteran complained of a severe headache for days.  The 
veteran reported that the pain radiates from the left side of 
his face.  The assessment was possible migraine.

The veteran was again brought in by ambulance later in 
January 1998.  The veteran complained of sharp head pain and 
loss of consciousness.  The veteran reported that his pain 
radiates from the front of his head to the back of his head.  
He also related that he was sensitive to light.  The veteran 
did not report any nausea or dizziness.  Physical examination 
showed that the veteran's head, eyes, ears, nose, and throat 
were normal and the veteran's pupils were equal, round, and 
reactive to light.  The veteran's extraocular muscles were 
intact and the veteran's discs were sharp.  The veteran's 
tympanic membranes were clear and without perforation, and 
the veteran's neck was supple.  There was no evidence of 
lymphadenopathy and the veteran's lungs were clear to 
auscultation.  Neurological examination showed that the 
veteran's cranial nerves II-XII were grossly intact, deep 
tendon reflexes were 2+, and the veteran had 5 out of 5 motor 
strength.  Sensation was also intact and the veteran had a 
steady gait.  The diagnosis was "headache (probable 
migraine)" and syncopal episode.

Another January 1998 record indicates that the veteran was 
seen for follow-up for his headache and syncopal episode.  
The veteran reported that he still had a headache.  He also 
reported experiencing nausea and stated that light increases 
his headache pain.  The veteran stated that the pain goes 
from behind his eyes around to his occipital area, and that 
the onset was approximately two weeks earlier.  Neurological 
examination showed intact deep tendon reflexes and sensation.  
Cranial nerves were grossly intact and the veteran had good 
motor strength.  The veteran was assessed as having migraine 
headaches and a possible syncopal episode.  

In February 1998, the veteran was again treated for his 
headaches.  The veteran complained of three weeks of 
occipital headaches, which were sharp and lasted one to two 
hours.  The veteran also complained of nausea, blurred 
vision, and photophobia, but not vomiting, vertigo, or 
diplopia.  According to the veteran, the headaches "build 
up" and he has one every two to three days.  The veteran's 
headaches were retroorbital, with at least two syncopal 
episodes.  The veteran was also seen by neurology after being 
found unarousable, with his eyes "rolled back" with forced 
opening.  There was no evidence of decreased muscle tone, but 
his eyelids fluttered.  The veteran awoke about a minute 
later, alert and conversant, with a severe headache.  The 
veteran did not complain of neck stiffness or nausea and 
vomiting.  A CT scan was negative for evidence of a 
subarachnoid hemorrhage.  Cranial nerves II-XII were intact.  
The veteran was diagnosed with syncopal migraines.   A 
Physical Profile was issued, prohibiting physical training or 
testing, use of heavy machinery, heights, and driving.  

The veteran was treated again in February 1998 for 
intermittent headaches and loss of consciousness.  The 
treatment record noted that the veteran's headaches are 
gradually building in intensity, with sharp occipital pain, 
throbbing, and photophobia.  The record also noted that there 
was a question as to a functional component of the headaches.  
The diagnosis was migraines associated with syncope.  Another 
February 1998 record indicates that the veteran had a 
headache rated as a 9 out of 10, with mild photophobia, mild 
nausea, and mild lightheadedness.  The veteran also reported 
that he had blurred vision at the onset of the headache.  
Examination showed a generally healthy appearance, and that 
the veteran was sleepy.  The veteran's cranial nerves were 
intact with the exception of decreased convergence of the 
left eye.  Cerebellar function and sensation to light touch 
were intact.  Strength was a 5 out of 5.  The diagnosis was 
resolving cephalalgia, rule out migraines.

A March 1998 record indicates that the veteran was seen for 
complaints of migraine headaches.  The veteran reported 
visual problems and nausea with his headaches.  The veteran 
denied any head trauma.  The diagnosis was recurrent 
migraines.  Another March 1998 record indicates that the 
veteran did not have any symptoms except for some 
scintillating scotoma on the left with his last episode.  The 
diagnosis was syncopal migraine.  An MRI of the brain was 
performed, with normal findings.  

An April 1998 record indicates that the veteran's headaches 
have improved on his medication, but that the veteran has 
some "dizzy spells."  The veteran reported that he did not 
experience any nausea, vomiting, or photophobia.  He also 
reported that his headaches are relieved by sleep.  A 
treatment record from later in April 1998 indicates that the 
veteran's headaches began to recur and that the veteran had a 
syncopal episode between visits.

A May 1998 record indicates that the veteran's headaches are 
no longer being relieved by his current medication, but that 
a pain management course at the mental health clinic was 
successful.  The veteran denied any syncopal episodes.  An 
additional medication was added to the veteran's regimen.  

An August 1998 record reflects the veteran's complaints of 
migraines and that his medications were no longer working.  
The diagnosis was migraines with loss of consciousness and a 
neurological consultation was recommended.  Another record 
indicates that the veteran has had approximately 30 headaches 
since January 1998, 18-20 with loss of consciousness.  The 
veteran reported experiencing frontal throbbing, photophobia, 
and nausea.  The examining provider noted that the veteran 
stated that the migraines initially occurred once a month, 
but that a review of the chart showed that the migraines 
occurred every two to three days at the end of February.  A 
Physical Profile was issued, recommending "physical training 
[at the veteran's] own pace", and prohibiting driving, 
heights, and heavy machinery.

Later in August, the veteran was seen again for his 
headaches.  The veteran complained of nausea, vomiting, 
photophobia, and monophobia.  The veteran reported that his 
medications were not providing him with relief.  Neurological 
examination showed that cranial nerves were intact, deep 
tendon reflexes were 2+ out of 4+, and that light touch 
sensation was intact.

In October 1998, the veteran's migraine headaches were 
assessed as being "improved."  In November 1998, the 
veteran was treated for a migraine that was not relieved by 
his medication.  The veteran complained of nausea and light 
sensitivity.  The diagnosis was migraine headaches.  Another 
November 1998 record indicates that the veteran experienced a 
headache about once a week, and that taking Imitrex shortened 
the veteran's headaches from all day to 5-6 hours.

In December 1998, the veteran was brought to the emergency 
room after being found semi-unresponsive following a bad 
headache.  The veteran reported experiencing nausea and 
diarrhea.  Cranial nerves were intact, gait was normal, 
reflexes were 2+, and Rhomberg's test was negative.  Tympanic 
membranes were normal, lungs were clear, neck was supple, and 
extraocular muscles were intact.  The diagnosis was migraine.  
Follow-up records indicate a change of medication and that an 
electroencephalogram (EEG) was desired due to the veteran's 
syncope.  The EEG report, also dated December 1998, was 
normal in the awake and sleeping states.  There was no 
evidence of focal or generalized disturbance of cortical 
activity.

A record dated February 1999 indicates that the veteran 
experiences two headaches per week, and that these headaches 
last all day, but are mild.  A March 1999 record also 
reflects that the veteran has headaches two times a week, but 
that the veteran reported that they lasted approximately 5 
hours and were milder and without nausea.  A record dated 
April 1999 indicates that the veteran was treated for a 
migraine, which began as a headache and gradually progressed 
to a typical migraine.  According to the record, the veteran 
reported that the migraine was relieved by sleep, but that it 
returned upon waking up in the morning.  The record also 
indicated that the veteran was found unresponsive by his wife 
with his eyes half open.  Examination showed normal 
cerebellar function, intact extraocular muscles, and intact 
cranial nerves.  The diagnoses were seizure by history, 
migraine, and altered mental status.  

The veteran's November 1999 Report of Medical History, 
obtained due to the end of the veteran's term of service, 
indicated that the veteran still experiences migraines, which 
he described as "unbearable."  He also reported that he has 
passed out from his migraines.

At the April 2000 VA examination, the veteran reported a 
history of migraine headaches since 1998.  The veteran 
related that the headaches either start in the back of his 
head and work towards the front, or start in the front of his 
head and work towards the back.  The veteran reported that he 
likes to turn the lights off, be alone, rest, and take his 
medications for his migraines.  The veteran also reported 
that his medications have included Imitrex, epi-cort, 
Excedrin, and Motrin.  He also related that he has headaches 
about three times a month, which last about three hours, and 
that the headaches are moderate to severe in intensity, 
usually an 8 out of 10 for pain.  The veteran stated that he 
gets scotomata or floating spots with his headaches, but 
without an aura, and that he feels weak in the legs after a 
migraine attack.  The veteran also stated that he has 
syncopal episodes with his migraine headaches, but no 
seizures, localized weakness, or muscle weakness.  The 
veteran denied having any head injuries.  Examination of the 
eyes revealed round pupils, normal movement, and negative 
fundi.  Examination of the neck revealed normal carotid 
pulsations and was negative for thyromegaly.  There was no 
cervical lymphadenopathy.  Upper extremity strength was good, 
and there was no obvious muscle weakness or deformity.  
Reflexes were decreased in general symmetrically.  The 
supinator elicited a 2+ out of 4.  Cardiology examination was 
negative for clinical cardiomegaly.  Neurological examination 
revealed normal cranial nerves and was negative for 
hemiparesis or localized findings.  Laboratory tests were 
normal.  The impression was migraine headaches by history.  
The examiner opined that the veteran's migraine headaches 
were in reasonable control with medication.

Presently, the veteran's migraine headaches are assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A noncompensable disability evaluation 
is assigned for characteristic prostrating migraine attacks, 
which occur less frequently than one every two months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent 
disability evaluation is assigned for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  For the next higher 30 
percent disability evaluation, there must be migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  For a 50 percent 
disability evaluation to be warranted, there must be 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Considering the evidence relating to the veteran's service-
connected disability under the criteria for rating migraine 
headaches, the Board finds that the veteran's disability is 
more severe than was evaluated and that a 30 percent 
disability evaluation is warranted.  In granting the increase 
in the veteran's disability evaluation, the Board places 
significant probative value on the veteran's complaints and 
treatment during service.  Given the proximity of the 
veteran's claim and VA examination, the veteran's service 
medical records are probative as to the frequency and 
symptomatology of the veteran's headaches.  In this regard, 
the Board observes that the history as reported by the 
veteran at his VA examination is similar to the frequency and 
symptomatology shown in service.  The veteran was treated for 
migraines at least three times during January 1998 and again 
in February 1998, with at least two syncopal episodes of 
record in that time period.  In addition, from that time 
until the end of the veteran's service, the veteran averaged 
at least one migraine per month.  The veteran experienced 
nausea, scotomata, light sensitivity, occasional vomiting and 
vision problems, and syncopal episodes with his headaches.  
At the April 2000 VA examination, the veteran reported that 
he still has moderate to severe headaches about three times a 
month, which last three hours.  The veteran also reported 
that his headaches are still accompanied by syncopal attacks 
and scotomata.  As such, the Board finds that reasonable 
doubt should be resolved in the veteran's favor and concludes 
that the veteran's migraine headaches more closely 
approximate the criteria for a 30 percent disability rating.  
However, although the Board finds that a 30 percent 
disability rating is warranted, the preponderance of the 
evidence is against a rating in excess of 30 percent, as the 
veteran has not demonstrated severe economic inadaptability.  
See 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board finds that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his headaches, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  As noted earlier, 
the veteran's headaches currently last only three hours and 
the veteran has not demonstrated economic inadaptability.  
Accordingly, the Board concludes that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the veteran is entitled 
to a disability evaluation of 30 percent for migraine 
headaches for the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).


ORDER

A 20 percent disability evaluation for low back pain with 
small disc protrusion at L5-S1 is granted, subject to the 
laws and regulations governing awards of monetary benefits.

A 30 percent disability evaluation for migraine headaches is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

